Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 02/26/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1- 13 are pending in the present application.

 Information Disclosure Statement
	Information Disclosure Statements, filed on 02/26/2019 and 11/20/2019, were being considered respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception, an abstract idea, enumerated groupings of mathematical concepts without significantly more.  The claim 1 recited a simulation method executed by a computer to numerically analyze a physical quantity in a physical phenomenon, the method comprising:
 	obtaining by the computer three-dimensional shape data of an analysis domain from an external device;
dividing the analysis domain into a plurality of divided domains;


 	generating a requested number of aggregated domains by aggregating the divided domains;
 	generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, wherein the discretized
governing equation is derived by a weighted residual method, and the calculation data model includes a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain with respect to each adjacent aggregated domain as the quantities that do not require the coordinates of the vertices of the aggregated domains and the connectivity information on the vertices;
 	calculating, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains, 
 	storing the conductance and the capacitance in a memory of the computer, to enable an unsteady calculation of the physical quantity in another analysis domain including the analysis domain.
 	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a mathematical analysis, an abstract model, the claimed invention is a method of solving quantities models using calculation data model and the discretized governing equations derived based on a weighted residual method.  The mathematical solving method includes
 	generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates of the vertices of the divided domains and the connectivity information on the vertices; aggregating the divided domains, and generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to 
It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a
problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837
and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc.
v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)
(holding that claims to a ‘‘series of mathematical calculations based on selected
information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for
Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding
that claims to a ‘‘process of organizing information through mathematical correlations’’
This judicial exception is not integrated into a practical application because the claimed mathematical concepts do not integrate the models with control variables, control mechanism direct to a real and practical application . The claim(s) does/do not 
	Claim 1 is directed to nonstatutory subject matter.
Claim 2. The method as claimed in claim 1, wherein the divided domains are formed such that a condition that a total sum of volumes of all the divided domains is equivalent to a volume of the analysis domain,
a condition that an area of a boundary surface is equivalent for divided domains adjacent to each other forming the boundary surface;
a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the divided domains adjacent to each other forming the boundary surface, or of viewing from another of the divided domains adjacent to each other; and a condition that a following Equation (1) is
satisfied (see equation 1 in the claim)
            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                i
                                            
                                        
                                        *
                                        
                                            
                                                n
                                            
                                            
                                                p
                                            
                                        
                                    
                                
                                *
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        =
                        0
                    
                
            
        
where [n]p represents a unit normal vector of an infinitely large projection plane P that passes through a 10 divided domain, the unit normal vector being directed in an arbitrary direction; Si represents an area of a boundary surface of the divided domain; [n]i represents a unit normal vector of the boundary surface; m represents a total number of boundary surfaces of the divided domain;
and a boldface character parenthesized in [] represents a vector, are satisfied.

Claim 3 recited the method as claimed in claim 1, wherein the aggregated-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of aggregated domains adjacent to each other; linkage information on the aggregated domains adjacent to each other; and a distance between the aggregated domains adjacent to each other, and wherein the divided-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of divided domains adjacent to each other; linkage information on the divided domains adjacent to each other; and a distance between the divided domains adjacent to each other.
	The claim is directed to data representation in computation space.  It is nonstatutory subject matter.
Claim 4 recited the method as claimed in claim 3, wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the aggregated domains adjacent to each other includes an area of the boundary surface of the aggregated domains adjacent to each other and a normal vector of the boundary surface, and wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the divided domains adjacent to each other includes an area of the boundary surface of the divided domains adjacent to each other and a normal vector of the boundary surface.  The claim is related to mathematical models with conditions and constraints applied to the complex model.  It 
Claim 5 recited he method as claimed in claim 1, the method further comprising:
deriving a correction factor for calculation with respect to the aggregated domains, based on the physical property and the physical quantity as an analysis result of the physical phenomenon by the calculation data model with respect to the divided domains, wherein the conductance and the capacitance are calculated based on the physical property and the physical quantity as an analysis result of the physical phenomenon by a corrected calculation data model with respect to the aggregated domains, the corrected calculation data model with respect to the aggregated domain being based on a corrected governing equation obtained by correcting the governing equation with respect to the aggregated domains with the correction factor.  The claim is directed to mathematical models with data therein.  It is nonstatutory subject matter for the reason as judicial exception.
Claim 6 is the method as claimed in claim 1, wherein the governing equation with respect to the divided domains and the governing equation with respect to the aggregated domains are derived in advance from among a mass conservation equation, an equation for conservation of momentum, an equation for conservation of energy, an advection-diffusion equation, and a wave equation, and stored.  This is related to abstract concepts in the computation with many equations for the weighted functions.  It is nonstatutory subject matter.
Claim 7 recited a simulation method by an MBD (Model-Based Development) program, the method comprising:

Claim 8 cited a numerical analysis apparatus to numerically analyze a physical quantity in a physical phenomenon, comprising:
a communication device configured to exchange data with an external device;
an arithmetic/logic unit configured to execute obtaining three-dimensional shape data of an analysis domain from the external device via the communication device,
dividing the analysis domain into a plurality of divided domains, and
generating a requested number of aggregated domains by aggregating the divided domains; and a storage configured to store
 	a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, and is derived by a weighted residual method, and
 	a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, and is derived by a weighted residual method, wherein the arithmetic/logic unit generates a calculation data model 
generates a calculation data model with respect to the aggregated domains based on the discretized governing equation with respect to the aggregated domains stored in the storage, the calculation data model including a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain with respect to each adjacent aggregated domain as the quantities that do not require the coordinates of the vertices of the aggregated domains and the connectivity information on the vertices, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains,
 	calculates, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains, conductance representing a characteristic with respect to transfer of the physical quantity between the aggregated domains and to the outside of the analysis domain, and capacitance representing a characteristic with respect to accumulation of the physical quantity for each aggregated domain, and

With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a mathematical analysis, an abstract model, the claimed invention is a method of solving quantities models using calculation data model and the discretized governing equations derived based on a weighted residual method.  The mathematical solving method includes
 	generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates of the vertices of the divided domains and the connectivity information on the vertices; aggregating the divided domains, and generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each aggregated domain 
It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a
problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837
and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc.
v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)
(holding that claims to a ‘‘series of mathematical calculations based on selected
information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for
Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding
that claims to a ‘‘process of organizing information through mathematical correlations’’
This judicial exception is not integrated into a practical application because the claimed mathematical concepts do not integrate the models with control variables, control mechanism direct to a real and practical application.  The capacitance and conductance values are data for representation (abstract idea) for unintergrable to the real application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not show any specific platform to integrate the complex models for the solver.  In general, 
	Claim 8 is directed to nonstatutory subject matter.
Claim 9 recited a numerical analysis system for MBD, comprising:
the numerical analysis apparatus as claimed in claim 8; and another numerical analysis apparatus configured to have an MBD program installed,
wherein the MBD program causes a computer to use, as input data, the conductance and the capacitance that have been calculated by the numerical analysis apparatus and stored in the memory, and to execute the unsteady calculation of the physical quantity in said another analysis domain including the analysis domain.  The claim is nonstatutory subject matter for the reason as in claim 8.  The claim is mathematical calculation for the system performance. 
Claim 10 recited a numerical analysis system for MBD, configured to have an MBD program installed, wherein the MBD program causes a computer to use, as input data, the conductance and the capacitance that have been calculated by the numerical analysis apparatus as claimed in claim 8 and stored in the memory, and to execute the unsteady calculation of the physical quantity in said another analysis domain including the analysis domain.  This is nonstatutory subject matter for it data representation.  
Claim 11 recited a numerical analysis program that causes a computer to execute a process comprising:
obtaining from an external device three-dimensional shape data of an analysis domain in which a physical quantity in a physical phenomenon is to be analyzed;

generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity-information on the vertices, wherein the discretized governing equation is derived by a weighted residual method, and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates of the vertices of the divided domains and the connectivity information on the vertices;
generating a requested number of aggregated domains by aggregating the divided domains;
generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, wherein the discretized 
governing equation is derived by a weighted residual method, and the calculation data model includes a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain with respect to each adjacent aggregated domain as the quantities that do not require the coordinates of the vertices of the aggregated domains and the connectivity information on the vertices;

storing the conductance and the capacitance in a memory of the computer, to enable an unsteady calculation of the physical quantity in another analysis domain including the analysis domain.
 	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a mathematical analysis, an abstract model; the claimed invention is a method of solving quantities models using calculation data model and the discretized governing equations derived based on a weighted residual method.  The mathematical solving method includes
 	generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates of the vertices of the divided domains and the connectivity information on the vertices; 
It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a
problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837
and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc.
v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)
(holding that claims to a ‘‘series of mathematical calculations based on selected
information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for
Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding
that claims to a ‘‘process of organizing information through mathematical correlations’’

Claims 12 and 13 recited a MBD program, comprising: the numerical analysis program as claimed in claim 11; and
a MBD program that causes a computer to use, as input data, the conductance and the capacitance that have been calculated by the numerical analysis program and stored in the memory, and
to execute the unsteady calculation of the physical quantity in said another analysis domain including the analysis domain.  The cited program is nonstatutory subject matter.  The claims also recited data representation for conductance values, capacitance values.  This is nonstatutory subject matter because it is judicial exception and does not include steps to integrate abstract data into real and practical application. It is a program, nonstatutory subject matter.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128